NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

         FIRAS ABDUL RAZZAQ AL-QAISI,
                Plaintiff-Appellant,
                           v.
                  UNITED STATES,
                  Defendant-Appellee.
              __________________________

                      2012-5079
              __________________________

    Appeal from the United States Court of Federal
Claims in case no. 11-CV-684, Judge Charles F. Lettow.
              ___________________________

               Decided: August 10, 2012
              ___________________________

    FIRAS ABDUL RAZZAQ AL-QAISI, of Falls Church, Vir-
ginia, pro se.

    DAVID D’ALESSANDRIS, Trail Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for defendant-
appellee. With him on the brief were STUART F. DELERY,
Acting Assistant Attorney General, JEANNE E. DAVIDSON,
Director, and FRANKLIN E. WHITE, JR., Assistant Director.
Of counsel on the brief was TYSON MCDONALD, Litigation
AL-QAISI   v. US                                             2


Attorney, United States Army Litigation Division, of Fort
Belvoir, Virginia.
                __________________________

PER CURIAM.
    Firas Abdul Razzaq Al-Qaisi appeals from the deci-
sion of the United States Court of Federal Claims, which
dismissed his complaint for lack of jurisdiction. Al-Qaisi
v. United States, 103 Fed. Cl. 439 (2012). Because the
Court of Federal Claims correctly held it lacked jurisdic-
tion over the asserted claims, we affirm.
                        BACKGROUND
     Mr. Al-Qaisi, an Iraqi citizen now residing in the
United States as an asylee, was an advisor and informant
to the United States Embassy in Baghdad. Mr. Al-Qaisi
alleges that in March 2007 he informed United States
intelligence personnel about roadside bombs planted on a
United States military convoy route in Iraq. Mr. Al-Qaisi
claims that this information was ignored and later, as
U.S. military vehicles passed the roadside bombs, the
bombs exploded injuring several American soldiers and
killing one. Mr. Al-Qaisi alleges that in an attempt to
cover up its failure to heed to his warnings regarding the
roadside bombs, the U.S. military: 1) targeted his bed-
room with “missile bombs” in an attempt on his life; 2)
planned and facilitated Mr. Al-Qaisi’s abduction and
illegal detention as carried out by the Iraqi National
Police; and 3) prevented his recovery by concealing his
name from the United States government database that
records detainee locations.
    Mr. Al-Qaisi filed suit in the United States Court of
Federal Claims for his alleged mistreatment. The Court
of Federal Claims held that Mr. Al-Qaisi’s claims sounded
in tort, which is outside of its jurisdiction, and he failed to
3                                             AL-QAISI   v. US


identify a money-mandating statute. The Court of Fed-
eral Claims further explained that even had Mr. Al-Qaisi
argued that the shelling of his house was a Fifth Amend-
ment taking rather than a tort, his claims would be
precluded by the military necessity doctrine. Mr. Al-Qaisi
also argued that the alleged events were “preplanned and
intentional crimes” and violations of customary interna-
tional law. The Court of Federal Claims stated that it
lacked jurisdiction to entertain criminal claims and Mr.
Al-Qaisi did not specify any particular aspect of custom-
ary international law that is money-mandating. The
Court of Federal Claims dismissed Mr. Al-Qaisi’s com-
plaint for lack of subject matter jurisdiction and he timely
appealed. We have jurisdiction pursuant to 28. U.S.C. §
1295(a)(3).
                       DISCUSSION
    We review whether the Court of Federal Claims prop-
erly dismissed Mr. Al-Qaisi’s complaint for lack of subject
matter jurisdiction de novo. See Boyle v. United States,
200 F.3d 1369, 1372 (Fed. Cir. 2000). The Tucker Act
grants the Court of Federal Claims jurisdiction to adjudi-
cate “any claim against the United States founded either
upon the Constitution, or any Act of Congress or any
regulation of an executive department, or upon any ex-
press or implied contract with the United States, or for
liquidated or unliquidated damages in cases not sounding
in tort.” 28 U.S.C. § 1491(a)(1). “The Tucker Act itself
does not create a substantive cause of action; in order to
come within the jurisdictional reach and the waiver of the
Tucker Act, a plaintiff must identify a separate [money-
mandating] source of substantive law that creates the
right to money damages.” Fisher v. United States, 402
F.3d 1167, 1172 (Fed. Cir. 2005) (citation omitted).
AL-QAISI   v. US                                          4


     We see no error in the decision of the Court of Federal
Claims. Mr. Al-Qaisi’s claims sound in tort and criminal
law, which are not within the jurisdiction of the Court of
Federal Claims. See 28 U.S.C. § 1491(a)(1); Joshua v.
United States, 17 F.3d 378, 379 (Fed. Cir. 1994). Addi-
tionally, Mr. Al-Qaisi fails to specify a money-mandating
statute for his cause of action, which is required for a
Tucker Act claim. 1 See Fisher, 402 F.3d at 1172. Mr. Al-
Qaisi argues that the Court of Federal Claims failed to
take into account the Reciprocity Act, 28 U.S.C. § 2502, as
a basis for jurisdiction. According to the Reciprocity Act,
if citizens of the United States are granted the right to
prosecute claims against a foreign government in its
courts, “[c]itizens or subjects of [that] foreign government
. . . . may sue the United States in the United States
Court of Federal Claims if the subject matter of the suit is
otherwise within such court's jurisdiction.” 28 U.S.C. §
2502. The Reciprocity Act only allows such suits to the
extent the subject matter is otherwise within the jurisdic-
tion of the Court of Federal Claims. Here it is not. Mr.
Al-Qaisi has not been stopped from bringing suit in the
United States as he asserts; his claims are merely outside
the jurisdiction of the Court of Federal Claims.
    While Mr. Al-Qaisi asserts that the Court of Federal
Claims should have applied customary international law
to his claims, this does not cure his subject matter juris-
diction problems. Mr. Al-Qaisi neither explains why
customary international law should be applied nor identi-
fies a money-mandating provision of customary interna-


    1   Because Mr. Al-Qaisi does not dispute the issue
on appeal, we do not address whether the military neces-
sity doctrine would preclude him from bringing the shell-
ing of his house as a Fifth Amendment taking as the
Court of Federal Claims stated.
5                                             AL-QAISI   v. US


tional law. Without more, Mr. Al-Qaisi cannot establish
subject matter jurisdiction in the Court of Federal Claims.
   We have considered Mr. Al-Qaisi’s remaining argu-
ments and do not find them persuasive.
                      AFFIRMED
                          COSTS
    No costs.